DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-9, 11-15 and 20 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20140196449 ("Petty"), US20050087375 ("Steele") and US20120159916 ("Ishii").
	The following is the Examiner's statement of reasons for allowance:
	Petty discloses a hydraulic drive circuit using a variable displacement bi-directional pump with two (2) two speed motors enabling drive torque variation as 
	Steele discloses a power wheelchair that incorporates inclinometers to measure angle of pitch and angle of roll. An inclinometer signal is used as an input to a controller. The controller alters drive parameters, such as maximum acceleration, deceleration, and minimum turning radius according to the pitch angle and roll angle of the terrain upon which the wheelchair is operated.
	Ishii discloses a control system for an engineless, motor-driven lawnmower vehicle that includes electric motors and controllers. At least one of the electric motors is an electric drive motor connected to a drive wheel of the lawnmower vehicle to enable transmission of motive power. At least one other electric motor is a mower-related electric motor connected to a lawnmower rotary tool to enable transmission of motive power. At least one of the controllers is a drive wheel controller which includes a drive wheel driver and which controls operation of the electric drive motor in response to a signal from at least one operator sensor for detecting an operation amount of at least one operator. At least one controller controls to activate or stop the mower-related electric motor. At least one controller is connected to the drive wheel controller and transmits a control signal thereto in response to a signal from the operator sensor.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 9 and 15. The prior art does generally discuss key elements related to the claimed invention, including a control system for a working machine, the control system comprising: a grade sensor configured to sense a value indicative of a slope of a hill 
	Claims dependent on the independent claims are allowable as well.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663